MEMO0.ENDORSED

Case 7:20-cv-10952-NSR Document 29 Filed 02/02/21 Page 1 of 1

Ballard Spahr joc tos

Tel: 646.346.8032
Fax: 646.690.8789
lamsonjw@ballardspahr.com

1675 Broadway, 19th Floor
New York, NY roorg-5820

cei aasaxa waee Defendant's application is GRANTED. Citibank, N.A., is directed to

PAX 212.223.1942 respond to Plaintiff's Complaint on or before February 26, 2021. To

www:ballardspahr.com the extent Citibank, N.A., intends to respond through motion practice,
it is directed to consult this Court's local rules and timely submit a
request for a pre-motion conference. The Clerk of the Court is

 

January 26, 2021 directed to terminate the Motion at ECF No. 20.

By Electronic Filing Dated: February 2, 2021 SO ORDERED:
The Honorable Nelson S. Roman White Plains, New York ao Ia
United States District Court ‘
Southern District of New York NEESON S. ROMAN

300 Quarropas Street United States District Judge

White Plains, NY 10601

Re: Rochel Farkas v. Citibank, N.A., et al., No. 7:20-cv-10952
Dear Judge Roman:

We represent defendant Citibank, N.A. in the above-referenced matter. We write,
pursuant to subsection 1.E. of Your Honor’s Individual Practices in Civil Cases, to request
an extension of time to answer, move, or otherwise respond to the Complaint filed by
plaintiff Rochel Farkas (“Plaintiff”) to Friday, February 26, 2021.

The current deadline for Citibank to respond to the Complaint is Friday, January 29,
2021. There have been no previous requests by Citibank for an extension of time to respond
to the Complaint. The requested extension does not affect any other scheduled dates or
deadlines of the parties. Citibank requests the extension to investigate Plaintiff's allegations
and discuss a potential settlement with counsel for Plaintiff. Counsel for Plaintiff consents
to this request.

Accordingly, Citibank respectfully requests that the Court grant its unopposed
request to extend the time to respond to Plaintiff's Complaint through Friday, February 26,

2021.
Respectfully submitted,

USDC SDNY
/s/ Justin W. Lamson DOCUMENT

 

Justin W. Lamson

ELECTRONICALLY FILED

DOC #:

cc: Counsel of Record (via ecf) SS
DATE FILED: 2/2/2021

 
